Citation Nr: 1744068	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  11-31 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a mechanical low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 1993.  

This matter is before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is associated with the claims files.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

The Veteran's low back disability has been manifested by complaints of ongoing pain, radiating pain, difficulty standing, walking, lifting for extended periods of time, muscle spasms, decreased motion, stiffness and weakness with forward flexion greater than 30 degrees.  


CONCLUSION OF LAW

The criteria for a 20 percent rating, but no higher, for mechanical low back disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2016)




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for a low back disability. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required. 

During the hearing, the VLJ clarified the issue and explained an increased rating claim. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103.

The Board notes that neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

II. Schedular Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the low back disability has not materially changed and will not be addressed as staged ratings.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2016). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III. Analysis

The Veteran contends he is entitled to a rating in excess of 10 percent for his service-connected low back disability. The Veteran contends his low back has worsened and warrants an increased rating. The Veteran's low back disability is currently rated at 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbosacral strain. Additionally, in an August 2015 rating decision the RO granted service connection for left lower extremity radiculopathy rated at 10 percent disabling, effective August 2, 2012, and service connection for right lower extremity radiculopathy rated at 10 percent disabling, effective August 2, 2012, under Diagnostic Code 8520. Then, in a July 2017 rating decision the RO increased service-connected radiculopathy of the right lower extremity to 20 percent, and the left lower extremity to a 20 percent rating, effective May 3, 2017. The neurologic evaluations are not on appeal.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note 1 to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note 2 states that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's low back disability has been characterized by ongoing pain, pain radiating to his legs, decreased motion, muscle spasms, stiffness, weakness, tightening and difficulty standing, walking and lifting for prolonged periods. Based on the evidence of record, the Board finds that an increased 20 percent rating is warranted, as granted herein, for the entire period on appeal. The Board finds that the preponderance of the evidence is against finding that an increased rating in excess of 20 percent is warranted for the Veteran's low back disability.

At different times during the appeal, the Veteran has reported that his low back disability is manifested by pain, pain radiating to his lower extremities, increased pain with standing, walking and lifting, muscle spasms, decreased motion, weakness and tightening. The Veteran has further reported needing to take 10-15 days off from work in the past year due to ongoing pain and muscle spasms. The Veteran is competent to testify to such lay observable symptomatology, and there is no evidence that these statements are not credible. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As such, these statements are entitled to probative value as to the severity of his low back disability during this period on appeal.

Turning to the medical evidence, the Veteran was afforded a VA examination in June 2010. The Veteran reported ongoing low back pain intermittently radiating to his legs and hips, with stiffness, fatigue, decreased motion and occasional spasms and numbness. See June 2010 VA examination. The examiner noted normal posture and gait. Range of motion for the lumbar spine was forward flexion to 80 degrees, extension to 25 degrees, left and right lateral flexion to 30 degrees, and right and left lateral rotation to 30 degrees. Objective evidence of pain was noted on forward flexion from 70 to 80 degrees, on extension pain was noted from 15 to 25 degrees. On repetitive use, times three, there was no additional loss of range of motion caused by pain, fatigue, weakness, lack of endurance or incoordination. No muscle spasms, weakness, atrophy or guarding was reported. Tenderness was noted. No ankylosis was present. The neurological examination noted no sensory deficits. Muscle mass and tone were within normal limits with motor strength 5/5. Reflex testing was normal. The examiner noted a diagnosis of mechanical low back pain. 

Then, the Veteran was afforded a VA examination in August 2012. The Veteran reported constant sharp low back pain radiating towards his hips and down his leg. The Veteran reported increased pain when standing and walking. See August 2012 VA examination. The examiner noted a diagnosis of lumbar spinal stenosis with neurogenic claudication. Range of motion testing for the lumbar spine was forward flexion to 90 degrees, with no evidence of painful motion, extension was to 25 degrees, with no evidence of painful motion. Right and left lateral flexion was to 25 degrees with no evidence of painful motion, and right and left lateral rotation was to 20 degrees, with no evidence of painful motion. On repetitive use testing, times three, forward flexion was to 85 degrees, and extension, lateral flexion and lateral rotation noted no additional loss of range of motion. No guarding, muscle spams or atrophy were reported. Muscle strength testing was bilaterally 5/5 for hip flexion, knee extension, ankle dorsiflexion and plantar flexion and great toe extension.  The examiner noted the Veteran reports radicular pain with mild constant pain, mild intermittent pain, no numbness and paresthesias/dysesthesias. Involvement of the L4/L5/S1/S2/S3 bilaterally was noted. A diagnosis of arthritis was reported in November 2010 imagining. The examiner noted the Veteran's low back disability impacts his ability to work, as working at the post office, he is on his feet and experiences severe low back pain after 4 to 5 hours of standing. 
Lastly, the Veteran was afforded a VA examination in May 2017. The Veteran reported increased low back pain. See May 2017 VA examination. The examiner noted flare-ups of the low back with weakness, tightening, aching and muscle spasms. Functional impairment was noted as the Veteran has difficulty with prolonged walking and standing. Range of motion testing was forward flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion to 20 degrees and right and left lateral rotation to 20 degrees. Pain was noted which causes functional loss with evidence of pain on weight bearing. On repetitive motion testing, times three, the examiner noted additional loss of range of motion with forward flexion to 55 degrees, extension to 15 degrees, right and left lateral flexion to 15 degrees and right and left lateral rotation to 15 degrees due to pain and loss of endurance. The examiner additionally noted the examination was medically consistent with the Veteran's statements regarding functional loss. Pain and lack of endurance were noted to significantly limit functional ability during flare-ups with decreased range of motion with forward flexion to 45 degrees, extension to 10 degrees, right and left lateral flexion to 10 degrees, and right and left lateral rotation to 10 degrees. Further, the examiner noted objective evidence of pain on passive range of motion testing and on non-weight bearing testing. The examiner noted less movement than normal and an interference with standing. No guarding, tenderness, muscle spasms or atrophy were reported. Muscle strength testing was 5/5.  Deep tendon reflexes were normal in the knees and ankles bilaterally. Sensory testing noted decreased sensation in thigh/knee, lower leg/ankle and foot/toes bilaterally. Straight leg test was positive bilaterally. Radicular pain was noted with moderate constant pain, paresthesia/dysesthesias and numbness bilaterally. Bilateral involvement of L4/L5/S1/S2/S3 was noted. No ankylosis or intervertebral disc syndrome was reported. 

As the examination reports were based on accurate facts and on objective examinations of the Veteran, these are entitled to significant probative weight in determining the severity of the Veteran's low back disability during the course of the appeal. Nieves-Rodriguez, 22 Vet. App. 295.

Private treatment records and VA treatment records have also been associated with the claims file. Treatment records note ongoing back pain, at times radiating to legs and decreased range of motion and muscle spasms. A November 2010 treatment record noted forward flexion of the spine and extension within normal limits with pain. See November 29, 2010 VA treatment records. The Veteran reported his pain was aggravated with standing, sitting, walking and bending. January 2013 treatment records note ongoing muscle spasms which are due to radicular neurologic pain. See January 16, 2013 VA PACT note. 

Based on the lay and medical evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's low back disability is not warranted. The Board notes the Veteran's contentions regarding his increased pain which is exacerbated by walking, sitting, standing and bending for prolonged periods, pain radiating to his legs at times, decreased motion, muscle spasms, weakness, stiffness and tightening. The Veteran is competent to testify to such lay observable symptomatology. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, such lay evidence, even when accepted as accurate, does not establish a level of disability contemplated by a higher evaluation.

The Veteran's low back disability has been rated as 20 percent disabling, as granted herein, under Diagnostic Code 5237, lumbosacral strain. Under Diagnostic Code 5237, a 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. VA examinations and treatment records are absent for indications of ankylosis of the thoracolumbar spine, or forward flexion of 30 degrees or less. VA examinations noted forward flexion from 45 to 90 degrees. As such, an increased rating, in excess of 20 percent, under Diagnostic Code 5237 is not warranted at any point during the appeal. 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2016).  

In addition, as noted above, when assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA is generally required to consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain, weakness, premature or excess fatigability, and incoordination. See DeLuca, 8 Vet. App. at 202; see also 38 C.F.R. §§ 4.40, 4.45, 4.59. The May 2017 examination noted additional loss of range of motion with forward flexion to 55 degrees due to pain and loss of endurance. Pain and lack of endurance were noted to significantly limit functional ability during flare-ups with decreased range of motion with forward flexion to 45 degrees. Thus even when considering functional loss and additional functional impairment a higher rating is not warranted on this basis. 

Next, under Diagnostic Code 5243, evaluation can be under the General Rating Formula for Diseases or Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Treatment records do not indicate incapacitating episodes during the period on appeal. Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Treatment records did not indicate the Veteran has been prescribed bed rest by a physician during the appeal. While the Veteran has reported taking days off of work due to ongoing back pain, there is no indication that bed rest was prescribed by a doctor. As such the Board finds that an increased rating under Diagnostic Code 5243 is not warranted. 

Additionally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record. See Doucette v. Shulkin, 28 Vet.App. 366 (2017)(confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.



ORDER

Entitlement to a 20 percent rating for mechanical low back disability is granted. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


